                 IN THE UNITED STATES DISTRICT COURT FOR THE
                       NORTHERN DISTRICT OF OKLAHOMA

CHARMAINE MCCLINE,                  )
                                    )
                     Plaintiff,     )
                                    )
       v.                           )      Case No. 18-CV-252-FHM
                                    )
NANCY A. BERRYHILL, Acting          )
Commissioner of the Social          )
Security Administration,            )
                                    )
                     Defendant.     )

                                  OPINION AND ORDER

       Before the court is the Plaintiff’s Motion for Attorney’s Fees pursuant to the Equal

Access to Justice Act, 28 U.S.C. § 2412. [Dkt. 17]. The Commissioner has stipulated to

Plaintiff being awarded fees in the amount $5,450.00. [Dkt. 18].

       The court finds that the amount of the stipulated fee request is reasonable. Based

on that finding and the fact the parties have agreed, the court finds that Plaintiff should be

awarded EAJA fees in the amount of $5,450.00.

       Pursuant to the Commissioner’s usual practice, the check should be made payable

to Plaintiff and mailed to counsel’s address. If Plaintiff’s attorney receives the fees awarded

herein and attorney fees are also awarded and received by counsel under 42 U.S.C. §

406(b) of the Social Security Act, counsel shall refund the smaller award to Plaintiff

pursuant to Weakley v. Bowen, 803 F.2d 575, 580 (10th Cir. 1986).
      Plaintiff’s Motion for Attorney’s Fees Under the Equal Access to Justice Act, [Dkt.

17], is GRANTED as provided herein.

      SO ORDERED this 20th day of March, 2019.




                                           2
